EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathy Wojtalewicz on 1/14/21. Applicant agreed to amend the claims to correct for 112 issues and other minor issues. It is also noted that the terms identified as invoking 112f are also applied to instances in new claims 22-41 with the addition of the term “device positioning system” invoking 112f with specification support in paragraph [0108] and Figure 17.

The application has been amended as follows: 

In claim 22, line 15, replace ‘at least one’ with --a--.
In claim 22, line 17, insert --the-- before “OCT” and delete ‘at least one’.
In claim 22, line 18, delete ‘a lens transparent to the OCT light at the tissue end and’.
In claim 22, line 19, delete ‘in conjunction with a focusing element’.
In claim 22, line 22, insert --with a distal portion-- after ‘drape’.
In claim 22, line 24, delete the second instance of ‘at least one’.
In claim 22, line 25, insert --to a proximal portion-- after ‘housing’.

In claim 39, lines 2-3, delete ‘where each at least one cylindrical hollow tip is further removably coupled with each at least one adapter by a twist-and-lock attachment mechanism,’.
In claim 41, lines 22-23, delete ‘wherein each at least one cylindrical hollow tip is removably coupled with each at least one adapter by at least one of: a bayonet mount and a twist-and-lock attachment mechanism,’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793